986 F.2d 1416
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES OF AMERICA, Plaintiff-Appellee,v.Ellis TURK, Defendant-Appellant.
No. 92-2121.
United States Court of Appeals,Fourth Circuit.
Submitted:  January 8, 1993Decided:  February 18, 1993

Appeal from the United States District Court for the District of Maryland, at Baltimore.  Herbert F. Murray, Senior District Judge.  (CA-89-3161)
Ellis Turk, Appellant Pro Se.
Kaye A. Allison, Office of the United States Attorney, Baltimore, Maryland, for Appellee.
D.Md.
AFFIRMED.
Before MURNAGHAN, HAMILTON, and LUTTIG, Circuit Judges.
PER CURIAM:


1
Ellis Turk appeals from the district court's order finding him liable to the United States for a civil penalty in the amount of $24,000 for violation of 21 U.S.C. §§ 827(a)(3), 842(a)(5)(1988).  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  United States v. Turk, No. CA-89-3161 (D. Md. June 24, 1992).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED